DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          STEVE AUSTIN, JR.,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-1695

                                [March 18, 2021]

   Appeal of order dismissing rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
Judge; L.T. Case No. 10-9313CF10A.

   Steve Austin, Jr., Lake City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.